          Case 1:19-cv-03468-ELH Document 23 Filed 07/13/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                 (Baltimore Division)

BREZA & ASSOCIATES, LLC

        Plaintiff,

v.                                                  Civil No. 1:19-cv-03468-ELH

TESLA MOTORS, INC.

     Defendant.


                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        Plaintiff, Breza & Associates, LLC (“Breza”), and Defendant Tesla Motors, Inc.

(“Tesla”) (collectively, “Parties”), by and through their undersigned counsel of record, pursuant

to Fed. R. Civ. P. 41(a)(1)(A)ii, jointly hereby agree to a dismissal of the above-captioned

matter, including any and all claims and counter-claims, whether pled, WITH PREJUDICE.

Date:      July 13, 2020                            Respectfully submitted,

                                                    /s/
                                                    Matthew A.S. Esworthy (Fed. Bar No. 27032)
                                                    Bethany P. Neeb (Fed. Bar No. 20218)
                                                    BOWIE & JENSEN, LLC.
                                                    210 W. Pennsylvania Avenue, Suite 400
                                                    Towson, Maryland 21204
                                                    (410) 583-2400
                                                    (410) 583-2437 (Facsimile)
                                                    Esworthy@bowie-jensen.com
                                                    Neeb@bowie-jensen.com
                                                    Attorneys for Defendant, Tesla Motors, Inc.

                                                    /s/
                                                    Andrew M. Winick (Fed. Bar No. 24958)
                                                    HOFMEISTER & BREZA
                                                    11019 McCormick Road, Suite 400
                                                    Hunt Valley, Maryland 21031
                                                    (410) 832-8822
                                                    (410) 308-0447 (Facsimile)
                                                    awinick@hbllaw.com
                                                    Attorneys for Plaintiff, Breza & Associates, LLC
Case 1:19-cv-03468-ELH Document 23 Filed 07/13/20 Page 2 of 2




                              2
